DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 08/24/2022 has been entered. Claims 1, 3-6, 8 and 13-18 have been amended; claims 3, 7 and 9-12 have been canceled and claims 19-20 have been newly added. Thus, claims 1, 3-6, 8-12 and 13-20 filed in the preliminary amendment on 08/20/2021 are currently pending.

Withdrawn Objections and Rejections
The specification now provides a proper antecedent basis in view of the cancelation of “deuterium (D) or tritium (T)” in claims 1 and 8 and thus the objection to the specification has been withdrawn. The minor informalities of claims 1 and 8 have been obviated by the amendment of the claims and thus the objection to the claims has been withdrawn.
Claims 1 and 8 have been also amended to obviate the indefinite languages. Accordingly, the 112(b) rejection has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The closest prior art reference is Patent application publication number US2017/0008868A1 (US’868; cited in IDS 08/20/2021). The reference teaches the following reactions to obtain cannabidiol (Figs. 3 and 6) or product with propyl side chain (Fig. 5):

    PNG
    media_image1.png
    550
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    887
    420
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    823
    398
    media_image3.png
    Greyscale

	However, US’868 fails to teach or suggest silylating olivetol or 5-propylresorcinol prior to halogenation with TBDSCl. Hence a skilled artisan would not have been motivated to use the methods of US’868 to arrive at the instantly claimed method for the preparation of cannabidiol.
	Accordingly, claims 1-6 and 8-18 are deemed novel and unobvious over the closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-6, 8-12 and 13-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622